Citation Nr: 0302855	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  97-17 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for dyspnea, to include 
as due to undiagnosed illness.

2.  Entitlement to service connection for photophobia, 
claimed as light sensitivity, to include as due to 
undiagnosed illness.

3.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
March 1990 and from December 1990 to March 1991 and from 
October 1993 to August 1996.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 1997 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In October 2000, the Board remanded this case to the RO.  The 
case was returned to the Board in December 2002.



FINDINGS OF FACT

1.  The veteran does not currently have a disability 
manifested by dyspnea.

2.  In service and on a continuing basis since service the 
veteran has suffered from photophobia with headaches.

CONCLUSIONS OF LAW

1.  Dyspnea was not incurred in or aggravated by service and 
is not due to undiagnosed illness.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2002).

2.  Photophobia with headaches was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claims which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefits which the veteran is seeking.  In 
a November 2000 letter, the RO notified the veteran of the 
evidence which would be needed to substantiate his claims.  
The Board concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the veteran's 
claims and that the notice provisions of the VCAA have been 
complied with.  The Board finds that there will be no 
prejudice to the veteran if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the veteran's claims on the merits.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002)); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that a 
claimed disability was incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A regulation pertaining to chronicity and continuity provides 
that, with chronic disease shown as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. This rule 
does not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date. For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings 
or a diagnosis including the word "Chronic." When the 
disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of 
evidentiary showing of continuity. Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).

A Persian Gulf veteran shall be service-connected for 
objective indications of chronic disability resulting from an 
illness manifested by one or more presumptive signs or 
symptoms which began during active military service and 
cannot be attributed to any known clinical diagnosis.  See 38 
C.F.R. § 3.317 (2002).

VA shall compensate a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability became manifest 
during active service or not later than December 31, 2006 and 
by history, physical examination and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 U.S.C.A. § 
1117 (West 2002); 38 C.F.R. § 3.317(a)(1) (2002).  Signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to the following: fatigue, signs 
or symptoms involving skin, headache, muscle pain, joint 
pain, neurologic signs or symptoms, neuropsychological signs 
or symptoms, signs or symptoms involving the respiratory 
system (upper or lower), sleep disturbances, gastrointestinal 
signs or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b) 
(2002).

I. Dyspnea

In his application for compensation or pension, received in 
August 1996, the veteran stated that he was making a claim 
for a breathing problem which began in November 1993.

The veteran's service medical records reveal that, in July 
1994, at a primary care clinic, it was noted that the veteran 
had been evaluated for complaints of dyspnea on exertion and 
fainting spells.  Pulmonary function tests (pre- and post-
exercise), a stress MUGA test, and an echocardiogram had all 
been normal.  At a pulmonary clinic in November 1995, the 
examiner rendered the following assessments: exercise-induced 
dyspnea, which might be related to airway hyperactivity; some 
symptoms appeared to be anxiety-related; and it was possible 
that his anxiety was leading to hyperventilation and the 
symptoms of lightheadedness/jitteriness.   However, in 
November 1995, pulmonary function tests on a graded treadmill 
showed no evidence of airway hyperactivity.

At an examination for a medical evaluation board in March 
1996, the pertinent diagnoses were exercise-induced dyspnea 
with no evidence of significant cardiopulmonary disease and 
hyperventilation syndrome with associated syncope and 
presyncope.

At a VA general medical examination in January 1997, the 
veteran stated that he had developed shortness of breath 
after running activities in 1993 and, also, dizzy spells for 
a few seconds.  The pertinent diagnoses were subjective 
reactive airway disease which is exercise-induced, with 
normal pulmonary function tests, and positional vertigo, 
benign.

At a VA mental health clinic in April 1997, a history of 
breathing problems was noted.  The impression was possible 
atypical panic attack. 

At a personal hearing in July 1998, the veteran testified 
that his first episode of a breathing problem was in November 
or December 1993 and that, after running, he would breath 
hard.

At a VA respiratory examination in October 1998, the 
veteran's lungs were clear to auscultation, bilaterally, with 
inspiratory and expiratory efforts; with forced expiration, 
no wheezes were heard and there were no other adventitious 
breath sounds; there was good air movement throughout all 
lung fields; and there was no dullness to percussion.  The 
pertinent diagnosis was no diagnosable condition of the 
lungs.

At a VA primary care clinic in September 2001, the veteran 
had no complaints.  He said that he felt completely fine.  A 
review of systems was negative.  The veteran stated that he 
used to get shortness of breath on severe exertion in the 
military service and until 1997.  He had had a workup for 
this condition, and no cause was determined.  He said that he 
had not been having that problem, as he was not doing the 
same things, such as running, which had precipitated the 
shortness of breath.

For either service connection on a direct basis or for 
presumptive service connection for a disability due to 
undiagnosed illness, there must be a showing by competent 
evidence of a current disability.  See Rabideau, supra; 
38 C.F.R. § 3.317 (2002).  Multiple evaluations and 
diagnostic tests found no organic basis for the veteran's 
complaints of dyspnea and he has now stated that his 
complaints have resolved.  The Board, therefore, finds that 
the veteran does not currently have a disability manifested 
by dyspnea, and entitlement to service connection for such a 
disability is not established.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

As the preponderance of the evidence is against the veteran's 
claim for service connection for dyspnea, the benefit of the 
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 
2002).

II. Headaches and Photophobia

The veteran's service medical records show that, during 
hospitalization in November 1995, the diagnoses included 
photophobia.  At an ophthalmology clinic in January 1996, the 
veteran gave a history of photophobia after serving in Egypt 
and Saudi Arabia.  He stated that he was unable to wear 
untinted eyeglasses and that he had headaches when he was 
photophobic.  The impression was normal eye examination, 
patient able to tolerate examination without difficulty.  At 
an examination for a medical board in March 1996, diagnoses 
included photophobia with a normal ophthalmological 
examination.

At a VA ophthalmological examination in January 1997, it was 
noted that the veteran had a history of myopia which pre-
dated his active service.  The diagnoses were myopia and 
history of photophobia, bilaterally.

At a VA neurological examination in January 1997, the 
examiner found that the veteran had migraine, which was 
frequently related to being in a bright environment and for 
which the veteran wore tinted glasses.

At a VA optometry clinic in May 1998, the veteran stated that 
he had worn tinted lenses for more than 5 years because he 
was very light sensitive.  He said that he had tried to use 
lighter-tinted lenses but would get a headache with them.  
The assessments were myopia, bilateral, and photophobia, 
which began during Operation Desert Storm.

At the hearing in July 1998, the veteran testified that: he 
had light sensitivity which caused headaches; when he went to 
the Persian Gulf, he was issued tinted glasses; when he 
returned, he started to use his clear glasses again but, when 
he did, he had light sensitivity and headaches.

Upon consideration of the evidence of record, the Board notes 
that photophobia (sensitivity of the eyes to light) and 
associated headaches were documented during the veteran's 
active service and have been documented in post-service 
years.  The veteran has testified that he has had these 
conditions on a continuing basis since they started while he 
was on active duty.  The Board finds that a current 
disability of photophobia with headaches has been 
demonstrated by credible evidence and cannot be dissociated 
from the veteran's complaints and symptoms during active 
service.  Entitlement to service connection for photophobia 
with headaches is established on a direct basis.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(b) (2002).

ORDER

Service connection for dyspnea is denied.

Service connection for photophobia with headaches is granted.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

